


EXHIBIT 10.6(ii)


[severancelogoa07.jpg]
 
 
 
 
 
 
 
Dawn N. Edwards
Senior Vice President, Human Resources
 
123 MAIN STREET
BRISTOL, CT 06010-6307


 
T: 860.583.7070











January 6, 2015                        Private & Confidential                


Mr. Patrick Dempsey
84 Northington Drive
Avon, Connecticut 06001




Re:    Correction to February 22, 2013 Offer Letter
Barnes Group Inc. - Manner USA


Dear Patrick:


        
We have identified a clerical error in the above-referenced offer letter
regarding the value of your financial planning assistance reimbursement benefit.
 By this letter, we hereby confirm that the financial planning benefit provides
for reimbursement of professional financial planning assistance and tax planning
and preparation services, to a maximum of $5,000 on a calendar basis.


All other provisions of the February 22, 2013 offer letter remain unchanged.


If you have any questions, please do not hesitate to contact me at (860)
973-2119.


Very truly yours,


/S/ DAWN N. EDWARDS


Dawn N. Edwards
Senior Vice President, Human Resources
Barnes Group Inc.






